Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), dated as of February 23, 2018,
is entered into by and between Christos P. Traios (“Purchaser”) and Petrogress,
Inc., a Delaware corporation (“Company”).

 

WHEREAS, during the fiscal year 2017, Purchaser made cash advances directly to
or on behalf of the Company in the amount of $275,000, cash advances to or on
behalf of Petrogress Oil & Gas Energy, Inc., a wholly owned subsidiary of the
Company, in the amount of $7,500 and cash advances to or on behalf of Petrogress
Int’l LLC, a wholly owned subsidiary of the Company, in the amount of $15,000,
representing aggregate loans in the amount of $297,500 (the “Traios Loans”);

 

WHEREAS, Purchaser desires to purchase from the Company, and the Company desires
to issue and sell to Purchaser, 19,070,512 shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”), in
exchange for complete satisfaction, cancellation and forgiveness of the Traios
Loans at a price of $0.0156 per share, on the terms and conditions set forth in
this Agreement.

 

NOW THEREFORE, in consideration of the promises and respective mutual agreements
herein contained, it is agreed by and between the parties hereto as follows.

 

1.            Sale and Purchase of the Shares.

 

1.1     Sale of the Shares. Subject to the terms and conditions herein set
forth, on the basis of the representations, warranties and agreements herein
contained, at the Closing (defined below) on the date hereof, Company hereby
issues, sells, assigns, transfers and delivers the Shares to Purchaser, and
Purchaser hereby purchases the Shares from the Company.

 

1.2     The Closing. The purchase of the Shares shall take place at the office
of the Company or such other place as Purchaser and Company may mutually agree
contemporaneous with the execution hereof “Closing Date”.

 

1.3     Delivery of Certificates. At the Closing, the Company shall deliver one
or more certificates representing the Shares to Purchaser in form and substance
satisfactory to Purchaser (“Certificates”), as shall be effective to vest in
Purchaser all right, title and interest in and to all of the Shares.

 

1.4     Consideration and Payment for the Shares. In consideration for the
Shares, upon Closing, Purchaser agrees that the Traios Loans shall be deemed
repaid in full, cancelled and forgiven, and all obligations with respect to the
Traios Loans shall be deemed satisfied (the “Purchase Price”).

 

2.            Representations and Warranties of the Company. The Company
represents, warrants and undertakes to the Purchaser that:

 

2.1     Due Organization. The Company is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware with full
power and authority to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
All actions taken by the current directors and stockholders of the Company have
been valid and in accordance with the laws of the State of Delaware, and all
actions taken by the Company have been duly authorized by the current directors
and stockholders of the Company as appropriate.

 

 

--------------------------------------------------------------------------------

 

 

2.2     Company Authority. The Company has all requisite corporate power and
authority to enter into and perform this Agreement and to consummate the
transactions contemplated herein.

 

2.3     Due Authorization. The execution, delivery and performance by the
Company of this Agreement has been duly and validly authorized and no further
consent or authorization of the Company, its Board of Directors or its
stockholders is required.

 

2.4       Valid Execution. This Agreement has been duly executed and delivered
by the Company.

 

2.5      Binding Agreement. This Agreement constitutes, and upon execution and
delivery thereof by the Company will constitute, a valid and binding agreement
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency or similar laws
affecting creditor’s rights generally or the availability of equitable remedies.

 

2.6       No Violation of Corporate Documents or Agreements. The execution and
delivery of this Agreement by the Company and the performance by the Company of
its obligations hereunder will not cause, constitute, or conflict with or result
in (i) any breach or violation, or give rise to a right of termination,
cancellation or acceleration of any obligation or to loss of a material benefit
under, or to increased, additional, accelerated or guaranteed rights or
entitlements of any person under any of the provisions of, or constitute a
default under, any license, indenture, mortgage, charter, instrument,
certificate of incorporation, bylaw, judgment, order, decision, writ, injunction
or decree or other agreement or instrument or proceeding to which the Company is
a party, or by which it may be bound, nor will any consents or authorizations of
any party other than those contemplated hereby be required, or (ii) an event
that would result in the creation or imposition or any lien, charge or
encumbrance on any asset of the Company or on the securities of the Company to
be acquired by Purchaser.

 

2.7     Authorized Capital, No Preemptive Rights, No Liens. As of the date
hereof, the authorized capital of the Company is 490,000,000 shares of Common
Stock, par value $0.001 per share, and 10,000,000 shares of Preferred Stock, par
value $0.001 per share. No shares of capital stock of the Company are subject to
preemptive rights or similar rights of the stockholders of the Company or any
liens or encumbrances imposed through the actions or failure to act of the
Company, or otherwise. The Company has furnished to Purchaser true and correct
copies of the Company’s Articles of Incorporation, as amended, and Bylaws.

 

2.8     No Governmental Action Required. The execution and delivery by the
Company of this Agreement does not and will not, and the consummation of the
transactions contemplated hereby will not, require any action by or in respect
of, or filing with, any governmental body, agency or governmental official.

 

2.9     Compliance with Applicable Law and Corporate Documents. The execution
and delivery by the Company of this Agreement and the performance by the parties
hereto of the transactions contemplated hereby does not and will not contravene
or constitute a default under or violation of (i) any provision of applicable
law or regulation, (ii) the Company’s Articles of Incorporation, as amended, or
Bylaws, or (iii) any agreement, judgment, injunction, order, decree or other
instrument binding upon the Company or any of its assets, or result in the
creation or imposition of any lien on any asset of the Company. To the best of
its knowledge, the Company is in compliance with and conforms to all statutes,
laws, ordinances, rules, regulations, orders, restrictions and all other legal
requirements of any domestic or foreign government or any instrumentality
thereof having jurisdiction over the conduct of its businesses or the ownership
of its properties.

 

2

--------------------------------------------------------------------------------

 

 

3.           Representations and Warranties of the Purchaser. Purchaser
represents and warrants that the following are true and correct as of the date
hereof and will be true and correct through the Closing Date as if made on that
date:

 

3.1     Agreement’s Validity. This Agreement has been duly executed and
delivered by Purchaser and constitutes a legal, valid and binding obligation of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally or the availability of equitable remedies.

 

3.2     Investment Intent. Purchaser is acquiring the Shares for his own account
for investment and not with a view to, or for sale or other disposition in
connection with, any distribution of all or any part thereof.

 

3.3     Restricted Securities. Purchaser understands that the Shares have not
been registered pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws, that the Shares will
be characterized as “restricted securities” under federal securities laws, and
that under such laws and applicable regulations the Shares cannot be sold or
otherwise disposed of without registration under the Securities Act or an
exemption therefrom.

 

3.4      Legend. It is agreed and understood by Purchaser that the Certificates
representing the Shares shall each conspicuously set forth on the face or back
thereof a legend in substantially the following form:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR
ANY APPLICABLE STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR
PURSUANT TO AN EXEMPTION FROM REGISTRATION OR AN OPINION OF COUNSEL SATISFACTORY
TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED.

 

3.5     Disclosure of Information. Purchaser is a director and executive officer
of the Company and acknowledges that he has been furnished with information
regarding the Company and its business, assets, results of operations, and
financial condition to allow Purchaser to make an informed decision regarding an
investment in the Shares. Purchaser represents that he has had an opportunity to
ask questions of and receive answers from the Company regarding the Company and
its business, assets, results of operation, and financial condition.

 

4.           Miscellaneous.

 

4.1     Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties hereto with respect to the transactions
contemplated hereby, and supersedes all prior agreements, arrangements and
understanding related to the subject matter hereof. No understanding, promise,
inducement, statement of intention, representation, warranty, covenant or
condition, written or oral, express or implied, whether by statute or otherwise,
has been made by any party hereto which is not embodied in this Agreement or the
written statement, certificates, or other documents delivered pursuant hereto or
in connection with the transactions contemplated hereby, and no party hereto
shall be bound by or liable for any alleged understanding, promise, inducement,
statement, representation, warranty, covenant or condition not set forth.

 

3

--------------------------------------------------------------------------------

 

 

4.2     Governing Law. This Agreement shall be governed in all respects,
including validity, construction, interpretation and effect, by the laws of the
State of Delaware (without regard to principles of conflicts of law).

 

4.3     Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

4.4     Binding Effect; No Assignment, No Third-Party Rights. This Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns. This Agreement is not assignable
without the prior written consent of each of the parties hereto or by operation
of law. This Agreement is for the sole benefit of the parties hereto and their
permitted assigns, and nothing herein, expressed or implied, shall give or be
construed to give to any person, including any union or any employee or former
employee of the Company, any legal or equitable rights, benefits or remedies of
any nature whatsoever, including any rights of employment for any specified
period, under or by reason of this Agreement.

 

4.5     Further Assurances. Each party shall, at the request of the other party,
at any time and from time to time following the Closing Date promptly execute
and deliver, or cause to be executed and delivered, to such requesting party all
such further instruments and take all such further action as may be reasonably
necessary or appropriate to carry out the provisions and intents of this
Agreement and of the instruments delivered pursuant to this Agreement.

 

4.6     Severability of Provisions. If any provision or any portion of any
provision of this Agreement or the application of any such provision or any
portion thereof to any person or circumstance, shall be held invalid or
unenforceable, the remaining portion of such provision and the remaining
provisions of the Agreement, or the application of such provision or portion of
such provision is held invalid or unenforceable to person or circumstances other
than those as to which it is held invalid or unenforceable, shall not be
affected thereby and such provision or portion of any provision as shall have
been held invalid or unenforceable shall be deemed limited or modified to the
extent necessary to make it valid and enforceable, in no event shall this
Agreement be rendered void or unenforceable.

 

4.7     Captions. All section titles or captions contained in this Agreement are
for convenience only, shall not be deemed a part of this Agreement and shall not
affect the meaning or interpretation of this Agreement. All references herein to
sections shall be deemed references to such parts of this Agreement, unless the
context shall otherwise require.

 

***Signature Page Follows***

 

4

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as of the
date first written herein above.

 

 

Petrogress, Inc.

 

 

 

 

 

       

 

 

 

 

 

By:

 

 

 

 

Christos Traios, President

 

 

 

 

 

                                  Christos Traios  

 

5